                   Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 1 of 19

Pro Se I (Rev. 09/16) Complaim for a Civil Case
                                                                                                                                                 CFiLECRKES FlLEi
                                        United States District Court
                                                                    for the

                                                          District of Massachusetts



                                                                              Case No.

                                                                                            (to befilled in by the Clerk's Office)

                            Plomtiff(s)
(Write thefull name of eachplamtijf-who isfiling this complaint.
Ifthe namesof all theplaintiffs cannotfit in the space above,
                                                                              Jury Trial: (checkone)           es •no
please write "see attached" in the space and attach on additional
page withthefull listof names.)
                                 -V-




                                                                                                                        c:
                                                                                                                                     <3e


                                                                                                                                     CD
                            Defendant(s)                                                                                             un
                                                                                                                                     c~>
(Write thefull name ofeach defendant who is beingsued. Ifthe                                                          — CO

names ofall the defendants cannot fit in the space above, please                                                    -~i ~T »
                                                                                                                                     'O
write "see attached" in the space and attach on additional page                                                     O c:^
with thefull list ofnames.)                                                                                                          ~o
                                                                                                                    ?irC r":         zsz          "^"l 4
                                                                                                                    5=- f, >
                                                                                                                                     w
                                                  COMPLAINT FOR A CIVIL CASE                                                         hO




          The Parties to This Complaint
          A.        The Ptaintiff(s)

                    Provide the information below for each plaintiffnamed in the complaint. Attach additional pages if
                    needed.

                               Name

                               Street Address

                               City and County
                               State and Zip Code
                               Telephone Number
                                                                                                                    /e-
                               E-mail Address
                                                                                             Jf^a) /Hij,                                      ^ My,
         B.         The Defend a nt(s)

                    Provide the information belowfor each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person'sjob or title (ifknown).. Atxach additional pages if needed.




                                                                                                                                           Page I of 5
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 2 of 19
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 3 of 19
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 4 of 19
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 5 of 19
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 6 of 19
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 7 of 19
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 8 of 19
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 9 of 19
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 10 of 19
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 11 of 19
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 12 of 19
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 13 of 19
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 14 of 19
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 15 of 19
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 16 of 19
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 17 of 19
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 18 of 19
Case 1:18-cv-12609-ADB Document 1 Filed 12/19/18 Page 19 of 19
